Citation Nr: 0700437	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  02-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a lumbar spine disability.  

In March 2003, the veteran testified before the undersigned 
acting Veterans Law Judge sitting at the RO.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  

The veteran initially appointed Disabled American Veterans as 
his service representative.  However, in a March 2003 
statement, the veteran indicated that he wished to revoke his 
prior appointment and instead represent himself.  

In September 2003, the Board remanded the claim for further 
development.  The requested development has since been 
completed, and the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

DDD of the lumbar spine is not shown to have been present 
during the veteran's military service or until many years 
thereafter, and the preponderance of the evidence is against 
a finding that the veteran's current DDD is related to any 
incident of such service.





CONCLUSION OF LAW

DDD of the lumbar spine was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in February 2001, October 2004, March 
2005, and January 2006 letters.  Collectively, these letters 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The veteran identified medical treatment from Dr. Borgenson, 
Dr. Grisson, Dr. Halaby, Dr. Moezzi, Dr. Palafox, and the 
Medical Information Bureau in Boston.  However, such medical 
providers either do not have the requested treatment records, 
or they have since retired or died.  Consequently, the Board 
concludes that these records do not exist and therefore, 
additional attempts to secure such records would be futile.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, buddy statements, a Life Giver certificate, 
Disability Retirement Medical Action report, a polygraph 
report, a hearing transcript, records from the VA Medical 
Centers in El Paso, Texas, and Albuquerque, New Mexico, as 
well as private medical evidence from Dr. Moezzi, Dr. Pollet, 
Dr. Lopez De Victoria, Gerald Champion Regional Medical 
Center, Indian Wells Family Practice, and Sayler Chiropractic 
Clinic.  

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and he has not identified any other pertinent, 
obtainable evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a May 2006 supplemental statement of the case (SSOC) and a 
July 2006 SSOC, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Service Connection Claim for DDD of the Lumbar Spine

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran asserts that he is entitled to service connection 
for DDD of the lumbar spine.  During the hearing held in 
March 2003, he testified that his back was injured in service 
in 1949 when he got in an argument with another serviceman 
and fell on his back.  He reported that he had continuous 
symptoms since then, and that he had filed a claim for VA 
compensation for a back disorder as early as 1952.  

Medical evidence of record confirms a current diagnosis of 
DDD of the lumbar spine, thereby satisfying the first element 
of the veteran's service connection claim.  However, there is 
no objective evidence of DDD during the veteran's period of 
active military service.  Although the veteran's service 
medical records show that he complained of low back pain in 
January 1950 (two years after receiving a spinal tap), he was 
not diagnosed with DDD or any other chronic low back 
disability during service.  Significantly, the January 1950 
examination failed to demonstrate any low back pathology to 
account for the veteran's low back pain complaints.  Further, 
the veteran's February 1950 separation examination report 
fails to show a diagnosis of DDD or any other chronic low 
back disability.

A claim for compensation submitted by the veteran in April 
1952 is negative for any references to any back problems.  
The report of a disability evaluation examination conducted 
by the VA in April 1959 is likewise negative for back 
complaints.  It was noted that musculoskeletal examination 
was negative for abnormality.  

The objective evidence of record shows that the veteran was 
not diagnosed with DDD until more than two decades after his 
discharge from service.  In 1974, he retired from his job as 
a civilian firefighter with the Department of the Air Force 
due to disc disease, in pertinent part (see May 1974 
Retirement Medical Action report).  

Lastly, there is no objective evidence linking the veteran's 
DDD to his period of active military service.  The record 
does contain private statements dated in February 2003 and 
September 2004 by Dr. Moezzi, in which he indicates that the 
veteran's severe back pain was due to an injury in the past.  
Nevertheless, the Board finds such statement to be of no 
probative value, as it does not relate the veteran's current 
DDD to his period of military service.  The Board notes that 
no "injury" was documented in the service medical records.  
Therefore, the record from Dr. Moezzi does not contain an 
objective opinion favorable to the veteran.

On review, the Board concludes that service medical records 
and post-service medical records, which indicate that the 
veteran was diagnosed with DDD more than two decades after 
service and fail to relate DDD to service, provide objective 
evidence against this claim.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  In essence, the veteran's service and 
post-service medical records, as a whole, provide evidence 
against the veteran's claim  

The only evidence supporting the veteran's claim is his 
contentions, including those made during his September 2002 
polygraph examination.  However, his opinions as to medical 
matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of DDD in service or for several years following service.  
Thus, while there is a current diagnosis of DDD, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of back pathology in service, the 
negative examination performed at separation from service, 
and the absence of any suggestion of pertinent disability 
until many years after active duty, relating DDD to service 
would certainly be speculative.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).

Therefore, the Board finds that although the veteran had low 
back complaints during his period of active military service, 
the preponderance of the evidence shows that DDD was not 
present until many years after service, and is not related to 
his period of service.  Accordingly, the Board concludes that 
DDD was not incurred in or aggravated by service, and any 
arthritis of the spine may not be presumed to have been 
incurred in service.




ORDER

Entitlement to service connection for DDD of the lumbar spine 
is denied.




____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


